Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on February 23, 2021, is acknowledged.  The traversal is on the grounds that claim 7 has been amended to include all the limitations of claim 1, and thus, there is no undue burden on the Examiner to consider all claims in the single Application.  This is not found persuasive because claims 7-10 of group II, are drawn to a method of making a display panel, and include process limitations which are not found in claims 1-6 of group I.  Thus, examining the process claims from group II would require searching different CPC groups/subgroups, and prior art applicable to group I would not likely be applicable to group II, and the inventions raise different non-prior art issues under 35 U.S.C. 112(b).
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 3, the limitation of “the conductive adhesive layer” is unclear because it lacks antecedent basis.  What “conductive adhesive layer” is the claim referring to?  Note that claim 5 depends from claim 1, and claim 1 does not recite any “conductive adhesive layer.”  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.  Claim 6 depends from claim 1, and thus, is also rejected for the same issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0033645) in view of Liu et al. (US 2014/0370240; hereinafter, Liu) and Kim eta l. (US 2019/0155085; hereinafter, Kim).
Regarding claim 1, Zhang discloses a display panel (Figs. 1-5), comprising: 
an array substrate 2 (Fig. 2, ¶ [0040]: “array substrate 2”) provided with a first plane at an edge of one side of the array substrate 2 (Figs. 2 and 5: the side surface of the array substrate adjacent to the conductive member 4 reads on the first plane); 
a color filter substrate 1 (Fig. 2, ¶ [0040]: “color filter (CF) substrate 1”) disposed on one side surface of the array substrate (Fig. 2: top surface of the array substrate); wherein the color filter substrate 1 (Figs. 1-5) provided with a second plane at an edge of one side of the color filter substrate 1 (Figs. 2 and 5: the side surface of the CF substrate adjacent to the conductive member 4 reads on the second plane), the second plane on a same plane with the first plane the side surfaces of the array substrate 2 and CF substrate 1 are on a same plane); and 
a chip on film 5/200 (Fig. 1) bonded to the first plane (Figs. 1 and 3, ¶ [0040]: “bonding with a circuit board”).
Thus, Zhang teaches all the limitations of the claim with the exception of disclosing: 
(i) wherein the chip on film is bonded to the second plane; and
(ii) wherein the first plane and the second plane are both inclined, and wherein the chip on film is bonded to the inclined first and second plane.   
However, Zhang discloses in another embodiment (Figs. 1 and 3), wherein the chip on film 5 (Figs. 1 and 3) is bonded to the second plane (Figs. 1 and 3: the circuit board 5 is bonded to the side surface of the CF substrate 1 in the embodiment of Figs. 1 and 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the embodiments of Figs. 3 and 5, and have the chip on film bonded to both the first plane and second plane, for the purpose of improving the adhesion between the chip on film and the display panel, and thus, improving the reliability of the device.  
Thus, Zhang discloses or renders obvious all the limitations of the claim with the exception of: wherein the first plane and the second plane are both inclined, and wherein the chip on film is bonded to the inclined first and second plane.  However, Liu discloses an analogous display device (Figs. 2-4), comprising an array substrate 22 (Fig. 4, ¶ [0037]: “array substrate (TFT substrate)”) and a color filter substrate 21 (Fig. 4, ¶ [0037]: “color filter array substrate (CF substrate)”).  Liu further discloses wherein the array substrate 22 (Fig. 4) is provided with a first inclined plane (Fig. 4) and the color filter substrate 21 (Fig. 4) is provided the inclined surface of the color filter substrate 21 is on the same plane as the inclined surface of the array substrate 22).  Furthermore, Kim discloses analogous invention (Fig. 4A), including a chip on film 220 (Fig. 4A, ¶ [0089]) bonded to the inclined plane 110S1 (Fig. 4A, ¶ [0092]-[0093]) of base substrate 110 (Fig. 4A) in a display device 1000 (Fig. 4A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Zhang, Liu and Kim and form an inclined first and second plane at the side of the array substrate and color filter substrate, respectively, and bond the chip on film to the inclined first and second plane, for the purpose of providing a stable coupling between the display panel and chip on film circuit board, and thus, increase the reliability of the display device (Kim: ¶ [0093]).
Regarding claim 2, Zhang further discloses an electrical conductive member 4 (Figs. 1-5, ¶ [0041]), which is used to bond the chip on film 5 (Figs. 1-5) to the first and second plane of the array substrate 2 (Figs. 1-5) and color filter substrate 1 (Figs. 1-5).  However, Zhang does not disclose a silver wire layer attached to the first inclined plane and the second inclined plane; and a conductive adhesive layer attached to a surface of the silver wire layer.  However, Kim discloses wherein the coupling member AF (Fig. 4A) is formed between the inclined plane 110S1 of the substrate 110 (Fig. 4A) and the chip on film 220 (Fig. 4A), and wherein the coupling member AF (Fig. 4A) comprises an anisotropic conductive film and a solder.  Furthermore, it is well-known and conventional in the art that solder is typical formed using a silver material.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Zhang, Liu and Kim, and form a silver wire layer, 
Regarding claim 3, Zhang in view of Liu and Kim, render it obvious to have the silver wire layer comprises two or more parallel wires (Zhang, ¶ [0054]: “plurality of electrically conductive member 4”), and one end of any of the wires is electrically connected to the array substrate 2 (Figs. 1-5) and another end is electrically connected to the chip on film 5 (Figs. 1-5). 
Regarding claim 4, Zhang in view of Liu and Kim, further discloses wherein one side of the array substrate 2 (Fig. 1 of Zhang)/ 61 (Fig. 18 of Liu) opposite to the first inclined plane is a first side plane (Fig. 1 of Zhang) / (Fig. 18 of Liu) ; one side of the color filter substrate 1 (Fig. 1 of Zhang) / 62 of (Fig. 18 of Liu) opposite to the second inclined plane is a second side plane (Fig. 1 of Zhang) (Fig. 18 of Liu); and the first side plane and the second side plane are on a same plane (Fig. 1 of Zhang) / (Fig. 18 of Liu). 
Regarding claim 5, as best understood by the Office, Zhang in view of Liu and Kim, further discloses wherein the chip on film 5 (Figs. 1-2) is integratedly formed with a first film (Figs. 1-2: upper portion of 5 reads on the first film) bonded to an outer surface of an conductive adhesive layer 4 (Figs. 1-2); a second film (Figs. 1-2: lower portion of 5) disposed opposite to the array substrate 2 (Figs. 1-2); and a bending portion (Figs. 1-2: middle portion of 5) with one end connected to the first film and another end connected to the second film (Figs. 1-2).  Note that Kim also discloses wherein the chip on film 220 (Figs. 4A-4B) is integratedly formed with a first film (Figs. 4A-4B: upper portion of 222 reads on the first film) bonded to an outer surface of an conductive adhesive layer AF (Figs. 4A-4B); a second film (Figs. 4A-4B: lower portion of 222) disposed opposite to the array substrate 110 (Figs. 4A-4B); and a bending portion (Figs. 4A-4B: middle portion of 222) with one end connected to the first film and another end connected to the second film (Figs. 4A-4B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829